Citation Nr: 0711510	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  03-19 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome (CFS), to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The appellant had active military service from February to 
May 1989 and from August 1989 to August 1993, to include 
service in Southwest Asia from September 1990 to September 
1991 during the Persian Gulf War.  He also had additional 
periods of inactive service.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the regional office 
(RO), which denied entitlement to the benefit enumerated 
above.

In accordance with the appellant's request, a hearing was 
scheduled before a Veterans Law Judge in Washington, D.C., in 
January 2006.  The appellant did not report for that hearing, 
nor has he offered any excuse for his failure to report.  His 
request for a hearing is therefore considered withdrawn.

The Board previously remanded this claim in February 2006, 
for additional development.

As previously noted, in a January 2006 written argument to 
the Board, the appellant's representative raised a claim on 
the appellant's behalf for service connection for 
degenerative disc disease of the cervical spine.  The RO has 
not considered this claim, and it is REFERRED to the RO for 
any appropriate action.


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish his claim for service connection for chronic 
fatigue syndrome, to include as due to undiagnosed illness; 
all reasonable development necessary for the disposition of 
the appeal of this claim has been completed.

2.  There are no objective findings or otherwise 
independently verifiable evidence of chronic fatigue 
syndrome.




CONCLUSION OF LAW

A chronic disability manifested by fatigue was not incurred 
in or aggravated by the appellant's active duty service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & West Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.317 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's VA claims folder, which includes, but is not 
limited to: the service medical records; VA treatment and 
hospitalization records dated from 1996 to 2006; lay 
statements from the appellant's mother and father; VA medical 
examination reports dated in 2003 and 2006; records from the 
Social Security Administration; and private medical records 
from the Center for Individual and Family Counseling, Harding 
Hospital, and Mansfield General Hospital.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board will focus on the most salient and relevant evidence, 
but the appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms such as pain 
or swelling.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  See 38 U.S.C.A. § 1110 (West 2002 & West Supp. 
2006); 38 C.F.R. § 3.303(a) (2006).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  See 
38 U.S.C.A. §§ 1112, 1131 and 1137 (West 2002 & West Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a) (2006).  

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  When a disease is first diagnosed after 
service, service connection can still be granted for that 
condition if the evidence shows it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2006).  To prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  
However, as to the undiagnosed illness part of the 
appellant's claim, as discussed in more detail below, he is 
not required to provide competent evidence linking a current 
disability to an event during service.  See Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011.  See 38 U.S.C.A. § 1117 (West 2002 & West Supp. 2006); 
38 C.F.R. § 3.317 (2006).  

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001).  
Section 202(a) of the Act amended 38 U.S.C.A. 1117 to expand 
the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior 
law, but also any diagnosed illness that the Secretary 
determines in regulations warrants a presumption of service-
connection under 38 U.S.C.A. 1117(d).  Section 202(a) also 
expanded compensation availability for Persian Gulf veterans 
to include "medically unexplained chronic multi-symptom 
illness," such as fibromyalgia, chronic fatigue syndrome, 
and irritable bowel syndrome that is defined by a cluster of 
signs or symptoms.  

38 C.F.R. § 3.317 was amended in 2003 to incorporate these 
changes, and that amendment was made retroactively effective 
March 1, 2002.  See 68 Fed. Reg. 34539-43 (June 10, 2003).  
New 38 C.F.R. § 3.317(a)(2)(ii) was added defining the term 
"medically unexplained chronic multi-symptom illness" to 
mean "a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities."  It was further stated that "Chronic multi-
symptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained."  As yet, VA has not identified any illness 
other than the three identified in section 202(a) as a 
"medically unexplained chronic multi-symptom illness;" 
therefore, new 38 C.F.R. § 3.317(a)(2)(i)(B)(1) through (3) 
only lists chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome as currently meeting this 
definition.  See 68 Fed. Reg. 34539-543 (June 10, 2003).  It 
was provided, however, in new 38 C.F.R. 
§ 3.317(a)(2)(i)(B)(4) that the list may be expanded in the 
future when the Secretary determines that other illnesses 
meet the criteria for a "medically unexplained chronic 
multi-symptom illness."

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  See 
38 U.S.C.A. § 1117 (West 2002 & West Supp. 2006); 38 C.F.R. § 
3.317(a)(1)(i) (2006).  Objective indications of a chronic 
disability include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for six months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  See 38 C.F.R. 
§ 3.317(a)(2-5) (2006).

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic multi-
symptom illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurological signs and 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  See 38 C.F.R. § 3.317(b), as amended by 
68 Fed. Reg. 34539-543 (June 10, 2003).

The Secretary of Veterans Affairs, under the relevant 
statutory authorities, has determined that there is no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See 66 Fed. Reg. 35,702-10 (July 6, 2001), and 66 
Fed. Reg. 58,784-85 (Nov. 23, 2001).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir.1994).  The Board has therefore given 
consideration to whether service connection may be granted 
for the appellant's claimed disorder regardless of his 
Persian Gulf service.  

As a threshold matter, the Board notes that military records 
reflect that the appellant served in the Southwest Asia 
theater of operations from September 1990 to September 1991.  
Therefore, he had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.  See 
38 U.S.C.A. § 1117 (West 2002 & West Supp. 2006); 38 C.F.R. 
§ 3.317 (2006).

It must be noted that the veteran is not competent to render 
medical diagnoses or opinions upon which the Board may rely.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Therefore, he cannot 
diagnose the claimed condition or opine regarding the 
etiology of the claimed condition.  The same applies to the 
statements from his father and mother.
In August 1999, the appellant filed this claim for VA 
compensation, listing chronic fatigue.  In September 2001 the 
veteran's claim was readjudicated based upon the VCAA and 
subsequently denied.

Review of the appellant's service medical records reveals an 
Emergency Care and Treatment record dated in April 1989.  The 
appellant reported to the ER after he reportedly "passed 
out" during physical training.  The appellant stated he was 
exhausted.  In May 1993, a treatment note indicated the 
appellant was seen with complaints of being weary, tired, 
sick, weak and sore.  He noted that he was very tired after a 
full day of work.  He indicated that after serving in Saudi 
Arabia, he noticed feeling more tired after work.  He was 
diagnosed with subjective disorder.  Upon separation from 
active duty in 1993, the appellant completed a Report of 
Medical History wherein he denied having dizziness, fainting 
spells, shortness of breath, frequent trouble sleeping and 
periods of unconsciousness.  Clinical evaluation of his 
condition was normal.  Similar denials were made by him in 
April 1994, with no pertinent abnormalities shown upon 
examination.

A February 2002 VA treatment note indicated the appellant was 
seen with complaints of dizziness and chronic fatigue.  He 
indicated that these symptoms had begun immediately upon his 
return from the Persian Gulf.  The January 2003 VA 
examination report indicated that the appellant did not meet 
the criteria for CFS, regardless of his complaints that his 
nightmares "drained" him.  See VA examination report, 
January 1, 2003.  The competent medical evidence does not 
reveal a diagnosis of CFS to account for the appellant's 
complaints.  Absent a present diagnosis of CFS, service 
connection cannot be granted.  See 38 C.F.R. § 3.303 (2006); 
Gilpin, supra.  The Board will therefore discuss entitlement 
to service connection for a disability as due to undiagnosed 
illness.  See 38 C.F.R. § 3.317 (2006).

Upon examination of the record, the Board finds that service 
connection under the provisions of 38 C.F.R. § 3.317 cannot 
be granted.  The appellant has only sought medical treatment 
for fatigue in the instance noted above, in February 2002, 
making it difficult to conclude his complaints are chronic.  
He states his fatigue is chronic, and he is certainly 
competent to relate such subjective symptoms as pain and 
frequency.  Regardless, there must be either objective 
indicators of a disability, such as "signs" evident to a 
medical examiner or other, non-medical indicators capable of 
independent verification.  There is no such evidence here.  
The evidence of record does not show that the claimed 
disability ever existed.  No medical examiner has indicated 
any objective finding of CFS.  See VA examination reports; 
January 2003 and March 2006.  In fact, the claims folder is 
replete with evidence to the contrary.  In multiple 
psychiatric treatment records dating from January 1999 
through April 2005, the appellant has made reference to 
exercising regularly, assisting his parents with chores and 
yard work, enjoying walks, gardening, chopping wood and 
volunteering at local service organizations.  See VA 
treatment records, 1999 through 2005.  

There is no evidence verifying the veteran's complaints that 
VA could independently verify.  Thus, it cannot be said that 
the veteran suffers from chronic fatigue syndrome, within the 
meaning of applicable law and regulations.  Service 
connection for chronic fatigue syndrome, therefore, is 
denied.  See 38 C.F.R. § 3.317 (2006).  

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & West Supp. 2006); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  In this case, that was done with the 
July 2001 letter.  In fact, the appellant was provided with 
letters compliant with the VCAA in July 2001, March 2004 and 
February 2006.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the appellant in the July 2001 
VCAA letter about the information and evidence that is 
necessary to substantiate the claim for service connection in 
this case.  Specifically, the letter stated that for the 
appellant to establish entitlement to service connected 
compensation benefits, the evidence must demonstrate three 
things: an injury in military service or a disease that began 
in or was made worse during military service or an event in 
service causing injury or disease; a current physical or 
mental disability (medical evidence, including a VA 
examination will show this, otherwise, VA may use statements 
from the appellant or others that show the appellant has 
persistent or recurring symptoms of a disability); and a 
relationship between the appellant's current disability and 
an injury, disease or event in military service.  The 
appellant was informed that under certain circumstances, VA 
may conclude that certain current disabilities were caused by 
service, even if there was no specific evidence proving this 
in the appellant's particular claim.

In addition, the RO informed the appellant in the July 2001 
letter about the information and evidence that VA would seek 
to provide including obtaining any evidence of records held 
by a Federal agency or department.  The letter also informed 
the appellant that VA would make reasonable efforts to assist 
him in obtaining such things as medical records, employment 
records or records from other Federal agencies.
The March 2004 letter expressly informed the appellant of 
what evidence was needed to substantiate a claim for service 
connection for undiagnosed illness based on his Persian Gulf 
service.  He was advised what medical and non-medical 
evidence he could submit to support his claim.

The VCAA notice letter provided to the appellant in 2004 
specifically contained the "fourth element," and told him 
to submit any evidence in his possession.  See Pelegrini II, 
supra.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  

In September 2006, the appellant was provided with 
notification of disability ratings and effective date 
matters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  However, since the claim is being denied, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

In addition, the duty to assist the appellant also has been 
satisfied in this case.  All available service medical 
records, private medical records as well as VA medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the appellant's claim.  The RO obtained his 
records from the Social Security Administration.  To the 
extent certain private medical records are not in the file 
(i.e., Tidewater Physicians Multispecialty Group and Dr. 
Norfleet), that is because those records have been destroyed 
or are otherwise unavailable.  Without any indication missing 
records actually assist, further requests to obtain them are 
futile.

VA has also assisted the appellant and his representative 
throughout the course of this appeal by providing them with 
(supplemental) statements of the case which informed them of 
the laws and regulations relevant to the veteran's claim.  
The appellant was provided VA examinations in 2003 and 2006.  
Further examination is not needed since there is no 
contradictory medical evidence in this case.  See 38 C.F.R. § 
3.159(c)(4) (2006).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 


ORDER

Entitlement to service connection for chronic fatigue 
syndrome, to include as due to undiagnosed illness, is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


